Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered.

1.         Claims 1-2, 4-12, 16, 18-20, and 28-31 are pending. 

2.	Applicant's amendments to claims 1, 2, 5, 6, 8, 10, 16 and 18 in the reply filed on 11/2/2021 are acknowledged.   
	As a result, claims 8-11 are withdrawn from consideration for being drawn to non-elected invention.
Claims 1-2, 4-7, 12, 16, 18-20, and 28-31, and SEQ ID NO: 36 and 1 are examined on the merits. 

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-2, 4-6, 12, 16, 18-20 and claims 28-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for amiRNA consists of at least 21-30 oligonucleotides, does not reasonably provide enablement for any amiRNA that is smaller in size.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

Instant claims are drawn to an F1 hybrid maize seed comprising a maize promoter that is active during meiosis and operably linked to a nucleic acid encoding an artificial microRNA (amiRNA) that targets ZMET2 of SEQ ID NO:35 and wherein the amiRNA consists of 15-30 nucleotides; or wherein the seed is produced by a crossing; or the promoter is specifically active during meiosis; or F1 plant grown from the F1 hybrid seed. 

However, the specification fails to teach any amiRNA that is smaller than 21bp in size. The species described in the specification are 21 bp. Further Thomas et al. (2001, The Plant Journal 25(4):417-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 21 nucleotides of complete identity, a size corresponding to that of small RNAs associated with PTGS in plant and RNAi in animals. Therefore, all of the amiRNA smaller than 21 nucleotides in instant claims are not enabled for silencing a target gene. 
Therefore, given the breadth of the claims; the lack of guidance and examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled.

                  			 


		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-7, 12, 16, 18-20 and claims 28-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Pennell et al. (US Patent Application Publication NO. 2005/0081261) further in view of Papa et al. (2001, The Plant Cell13:1919-1928) and Wan et al. (US Patent Application Publication NO. 2009/0094716).
Instant claims are drawn to an F1 hybrid maize seed comprising a maize promoter that is active during meiosis and operably linked to a nucleic acid encoding an artificial microRNA (amiRNA) that targets ZMET2 of SEQ ID NO:35 and wherein the amiRNA consists of 15-30 nucleotides; or wherein the seed is produced by a crossing; or the promoter is specifically active during meiosis; or wherein the miRNA comprising SEQ ID NO: 1; or F1 plant grown from the F1 hybrid seed. 
Pennell et al. teach a method for producing a seed by crossing a first plant to a second plant having a recombinant nucleic acid construct comprising a female gametophyte tissue-specific promoter operably linked to a nucleic acid effective for reduced cytosine DNA methylation to generate seed (claim 23). Pennell et al. teach  a nucleic acid effective for reduced cytosine DNA methylation is interfering RNA with length 20-1000 nucleotides targeting SEQ ID NO: 45 which encodes cytosine DNA methyltransferase (ZMET1) gene from maize (claim 33). Pennell et al. teach  a corn seed having a recombinant nucleic acid construct comprising a female gametophyte tissue-specific promoter operably linked to a nucleic acid effective for reduced cytosine DNA methylation (claim 73). The female gametophyte tissue-specific promoter is considered as a promoter active during meiosis since gametophyte is produced by meiosis. 
Pennell et al. do not teach ZMET2 as well as amiRNA as silencing element.

Wan et al. teach artificial microRNA (amiRNA) inhibition can be used to inhibit gene expression and activity in a more specific manner (paragraph [0045]).
Given the benefit of the method of Pennell et al., it would have been obvious skill in the art to modify the method of Pennell et al. by trying to use silencing element targeting ZMET2 gene as nucleic acid effective for reduced cytosine DNA methylation with reasonable expectation for success. One would have been motivated to do so given the teaching of Pennell et al. that the generating maize seed is desirable and the teaching of Papa et al. that a cytosine DNA methyltransferase gene, ZMET2 from maize plant is a family of methyltransferase genes and that disruption of ZMET2 causes reduction in methylated cytosine.
It would also have been obvious to use amiRNA as silencing element given the teaching of artificial microRNA (amiRNA) inhibition can be used to inhibit gene expression and activity in a more specific manner (paragraph [0045]).
Although Pennell et al. do not teach using SEQ ID NO:1-10 as amiRNA, they are considered as obvious design choices given that any region of ZMET2 gene can be used for targeting
Although Pennell et al. do not teach specific promoters listed in claims 4 and 18, those are considered as obvious design choice for gametophyte tissue active promoter of Pennell et al.

Applicants argue that the art cited by the Examiner does not provide a reason to select ZMET2, rather than another type of methyltransferase  and that ZMET2 inhibition would not have been expected to result in global hypomethylation (response, page 7).
The Office contends that global hypomethylation is not the goal given the teaching of Pennell et al. that  female gametophyte tissue-specific promoter is used. Further, teaching of Papa et al. that a cytosine DNA methyltransferase gene, ZMET2 from maize plant is a family of methyltransferase genes and that disruption of ZMET2 causes reduction in methylated cytosine would renders ZMET2 an obvious design choice.
Applicants argue that meiotic recombination is fundamental to the success because it allows the introduction of new traits from distant relatives into elite varieties. However, meiotic recombination is suppressed in pericentromeric heterochromatin, which is a barrier to the introduction of new traits. Decreased expression of ZMET2 would increase eh meiotic recombination (response, page 7).
The Office contends that instant claims are drawn to F1 hybrid maize seed comprising a maize promoter that is specifically active during meiosis and operably linked to a nucleic acid encoding an amiRNA targeting ZMET2. Such F1 hybrid maize seed can be generated for different purpose as taught by combined teaching in instant rejection.

The Office contends that even if such result is unexpected, the combined teaching of instant rejection do not have the same purpose as instant invention. Therefore, whether the result is expected or not with regard to increased recombination in pericentromeric heterochromatin and decreased recombination in chromosomal arm becomes irrelevant. 


5.	Claims 1-2, 4-7, 12, 16, 18-20 and 28-31 remain rejected under 35 U.S.C. 103 as being unpatentable over Pennell et al. (US Patent Application Publication NO. 2005/0081261) further in view of Papa et al. (2001, The Plant Cell13:1919-1928) and Wan et al. (US Patent Application Publication NO. 2009/0094716) as for claims 1-7, 12-19, 25 and 27, further in view of Hood et al. (US Patent Application Publication NO. 2011/0224933).
Claims 1-7, 12-19, 25 and 27 are discussed above.
Claim 20 further teach Instant claim is also drawn to a method comprising introducing into a cell of an elite maize inbred plant an expressing cassette that includes a maize promoter that is active during meiosis and operably linked to a nucleic acid encoding an artificial microRNA (amiRNA) that targets ZMET2 and regenerate the embryo comprising the expression cassette to produce T0 maize plant and further crossing the T0 maize plant to an exotic maize inbred plant to produce hybrid.

Hood et al. (US Patent Application Publication NO. 2011/0224933) teach introducing a transgene into maize via immature embryos to regenerate plant (paragragh [0026]).
It would have been obvious for skilled in the art to introducing the modified expression cassette of Pennell et al. further in view of Papa et al. and Wan et al. using the transformation method of Hood et al. resulting the instant invention. One would have been motivated to do so given Agrobacteria mediated transformation is a well -established one for inducing transgene into maize.

Applicants traverse in the paper filed 11/2/2021.  Applicants’ arguments have been fully considered but were not found persuasive.  
Applicants presented similar argument. Therefore for the similar reason discussed above, the rejection is maintained.
Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/
Primary Examiner, Art Unit 1662